Opinion by
Wright, J.,
This appeal is controlled by our decision in Caplan v. Seidman, 203 Pa. Superior Ct. 170, 199 A. 2d 483. In the instant case, Dale A. Knob was the maker of the note and Simon Seidman, together with Benjamin Caplan, executed the agreement to indemnify the payee against loss. The lower court made absolute a rule to strike off the judgment in its entirety.
The order is affirmed as to the judgment against Simon Seidman and reversed as to the judgment against Dale A. Knob. The court below is directed to reinstate the latter judgment on the record.